IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                              September 30, 2009
                                No. 08-41341
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

PAUL K HOWE

                                            Plaintiff-Appellant

v.

POLUNSKY UNIT

                                            Defendant-Appellee


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 9:08-CV-142


Before BENAVIDES, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Paul K. Howe, Texas prisoner # 1473851, appeals the dismissal as
frivolous of his civil rights complaint pursuant to 28 U.S.C. § 1915A(b)(1). He
argues that the district court abused its discretion in dismissing his complaint
on the basis that Howe named the Polunsky Unit as the sole defendant.
      A pro se prisoner’s failure to name any legal entity as a defendant does not
warrant dismissal of the complaint when it is clear from his complaint that there



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 08-41341

is a potential ground for relief.   Gallegos v. Louisiana Code of Criminal
Procedures Art. 658, 858 F.2d 1091, 1092 (5th Cir. 1988). Howe’s complaint
alleges Eighth Amendment violations concerning deliberate indifference to his
serious medical needs and inhumane conditions of confinement, which are
potential grounds for relief. See Harper v. Showers, 174 F.3d 716, 719 (5th Cir.
1999). Consequently, the judgment is vacated and the case remanded to the
district court for proceedings not inconsistent with Gallegos.
      VACATED AND REMANDED.




                                       2